OPINION of the court

Per Curiam.

The respondent was admitted to practice by the Appellate Division, First Judicial Department, on March 19, 1958. In this proceeding to discipline him for professional misconduct, the petitioner moves to confirm the report of the referee to whom the issues were referred for hearing and report.
The respondent was charged with issuing a check when he knew or should have known that there were insufficient funds in his bank account; neglecting a legal matter and withdrawing his representation of this client without obtaining her consent or a court order; and failing to cooperate with the Grievance Committee in its investigation of the above charges.
*95The referee sustained all of the charges, although he found that the respondent did not intend to defraud anyone in issuing the bad check.
After reviewing all of the evidence, we are in full agreement with the report of the referee. The respondent is guilty of all the misconduct alleged. The petitioner’s motion to confirm the referee’s report is granted.
In determining an appropriate measure of discipline to be imposed we have taken into consideration the respondent’s previously unblemished record as well as the mitigating circumstances advanced at the hearing. Accordingly, the respondent should be, and he hereby is, censured for his misconduct.
Mollen, P. J., Damiani, Lazer, Mangano and Thompson, JJ., concur.